Matter of Lisa B. v Bruce C. (2020 NY Slip Op 03981)





Matter of Lisa B. v Bruce C.


2020 NY Slip Op 03981


Decided on July 16, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 16, 2020

Gische, J.P., Kapnick, Webber, Kern, González, JJ.


Dkt. F-41352-16/18F

[*1]11818 In re Lisa B., 	 Petitioner-Respondent,
vBruce C., Respondent-Appellant.


Leslie S. Lowenstein, Woodmere, for appellant.

Appeal from order, Family Court, New York County (Adetokunbo O. Fasanya, J.), entered on or about August 14, 2018, which reversed an order of dismissal, same court (Tionnei Clarke, Support Magistrate), entered on or about June 21, 2018, and reinstated the petition alleging violation of a child support order, unanimously dismissed, nostra sponte, without costs, as moot.
Respondent argues on appeal that Family Court's reinstatement of the petition in its August 14, 2018 order was in error. He filed his notice of appeal on February 23, 2019. However, by the time of the filing, the Support Magistrate after a hearing of the petition on remand, dismissed the petition, and, in an order entered on or about February 6, 2019, Family Court affirmed the dismissal, thus rendering this appeal moot (see Matter of Jayding S. [Vanessa S.], 140 AD3d 542, 543 [1st Dept 2016]; Matter of Quayshawn B., 253 AD2d 697 [1st Dept 1998]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 16, 2020
CLERK